             Case 1:21-cr-00049-CMH Document 37 Filed 04/28/21 Page 1 of 2 PageID# 170


Criminal Case Cover Sheet                                                                                                          U.S. District Court
                                                     FILED: UNDER SEAL(E-GOVT ACT)


Place of Offense:                       I I Under Seal                                                 Judge Assigned:


Cily:       Arlington, VA               Superseding Indlctnienl:                                       Criminal No.



County: Arlington County                Same Defendant:                                                 New Defendant:


                                        Magistrate Judge Case No. 1-20-MJ-312-JFA                       Arraignment Date:


                                        Search Warrant Case No.                                         R. 20/R.40From:

Defendant Information:


Defendant Name:        Matthew Erausquin                       Allas(es): Matt Hammond                  □ Juvenile FBI No.

Address:               XXXX XXXXXXXXX Arlington. VA 22201


Employment:            Consu mer Litigation Associates

Birth Date: X/XX/1975            SSN:   XXXXXXXXXXX)^       Sex:    Male            Race:                          Nationality:


Place of Birth:                      Height:         Weight:                Hair; dark       Eyes: brown           Scars/Tattoos:


□ Interpreter Language/Dialect:                                                   Auto Description:

Location/Status:


Arrest Date:     November 19,2020          ^ Already In Federal Custody as of:       November 19,2020                  in:


□ Already In State Custody                 □ On Pretrial Release              □ Not in Custody

□ Arrest Warrant Requested                 □ Fugitive                         □ Summons Requested

Q Arrest Warrant Pending                   Q] Detention Sought                Q Bond

Defense Counsel Information:


Name:        Frank Salvato                                         □ Court Appointed              Counsel Conflicts:   Federal Public Defender's Office


Address:                                                           ^ Retained                                          Jennifer Leffler


 Phone:                                                            []] Public Defender                                       Federal Public Conflicted Out

U.S. Attorney information:


 AUSA(s}: Maureen C.Cain                                                      Phone: 703-299-3892                      Bar No.      PA 92152

Complainant Aaencv - Address & Phone No. or Person & Title:

 Detective Chris Rekas

U.S.C. Citations;           Code/Section                 Offense Charged                              Countfs)               Capital/Felonv/Mlsd./Pettv

   Setl:            18 use 1591                 Sex Trafficking of Minors                   1-6                               Felony


   Set 2:           18 use 2421                 Mann Act                                                                      Felony


   Date:            March 19, 2021             AUSA Signature:          ICJi lAii G'/lA [ riiA\                                 may be continued on reverse
             Case 1:21-cr-00049-CMH Document 37 Filed 04/28/21 Page 2 of 2 PageID# 171


 District Court Case Number(to be filled by deputy clerk);
U.S.C. Citations:      Code/Section             Offense Charged            Count(s)   CapitaWFelonv/Misd./Pettv


  Set 3:            18 use 2422(a)        Coercion and Enticement   8-10              Felony


  Set 4:


  Sets:


   Set 6:


   Set 7:


   Set 8:


   Seta-


   Set 10:                                                          L
   Set 11:


   Set 12:


   Set 13:


   Set 14:


   Set 15:


   Set 16:


   Set 17:


   Set 18:


   Set 19:


   Set 20:


   Set 21:


   Set 22:


   Set 23:


   Set 24:


   Set 25:




                                      1     Print Form                Reset Form
